 



EXHIBIT 10.2
CONFORMED COPY                    
MARKETING AGREEMENT
          THIS MARKETING AGREEMENT (this “Agreement”) is made and entered into
as of January 31, 2006 (the “Effective Date”) by and between Emdeon Corporation,
a Delaware corporation, and Envoy Corporation (collectively, “Emdeon”) and WebMD
Health Corp., a Delaware corporation (“WebMD”).
RECITALS
     WHEREAS, WebMD has developed or licensed certain proprietary interactive
online personal health management products (including the related databases and
content) which are hosted on servers and made available by means of the
Internet, and related services;
     WHEREAS, Emdeon has agreed to market the HSA Product Line (as defined
below) to Emdeon’s customers and WebMD is willing to allow Emdeon to market the
HSA Product Line, subject to the terms of this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
          Section 1. Marketing of HSA Tools
     (a) Emdeon has arrangements with a large number of clients that are payers
of health care related claims (hereinafter “Clients”), and in connection
therewith, provides software products and services to its Clients. Subject to
the terms and conditions of this Agreement, Emdeon agrees that it will market
and promote WebMD’s HSA Product Line to the Client’s for the benefit of WebMD,
so as to enable the Clients to deliver their consumer directed health plans
(“CDHPs”) to their members, pre-integrated with the HSA Product Lines provided
by WebMD.
     (b) The “HSA Product Line” means the (i) decision support tools and
services offerings from WebMD (or provided by WebMD’s business partners) made
available to Emdeon hereunder from time to time that support consumer directed
health plans and health savings accounts (collectively, “HSAs”), and (ii) HSA
Toolsets (as defined below). Emdeon agrees that it will update the HSA Product
Line that is marketed by Emdeon hereunder, as WebMD updates its HSA Product Line
offering. WebMD will advise Emdeon of updates to the HSA Product Line at such
time as it is prepared to offer them to the Clients. The “HSA toolset” currently
consists of the three following online decision support tools (as may be
created, modified, replaced and/or discontinued by WebMD from time to time):

 



--------------------------------------------------------------------------------



 



     1. Retirement Health Care and HSA Planner — The planner will assist members
in modeling various investment and health care cost scenarios in order to make
the optimal account contributions to their HSA account. The tool will utilize
the consumer’s personal health profile maintained by WebMD to predict
utilization and cost of health care services both in the near term and through
retirement in order to plan appropriate annual contributions.
     2. Cost Estimator — This tool will enable consumers to predict the likely
cost for specified procedures, tests and visits in order to efficiently manage
their HSA funds.
     3. Expense Alerts — This tool will provide email alerts to members for
future costs savings opportunities identified through evaluation of claims
transactions posted to their personal health record.
     (c) Emdeon agrees that during the term of the Agreement it will not sell,
market, license or promote any services similar to any of those included within
the HSA Product Line (including but not limited to products and services that
assist participants in identifying, selecting and managing HSAs and high
deductible health plans), and that the only offering that it sells, markets or
promotes in this area will be the HSA Product Line made available to Emdeon
pursuant to this Agreement.
     (d) Within 60 days of the execution of this Agreement (and on an annual
basis thereafter), Emdeon will provide WebMD with a sales and marketing plan
reasonably acceptable to WebMD for the marketing and promotion of the HSA
Product Line to its Clients, which will include a combination of direct mail,
email, telesales and field sales reps to its entire payor customer base and will
include dedicated sales resources. The parties agree that at a minimum, the
sales and marketing effort will provide for at least 100 payor customers
face-to-face within twelve (12) months of the date of this Agreement, and the
parties will mutually develop a sales and marketing plan for each year
thereafter by the first of each such year, that provides for levels of support
consistent with that provided in preceding year.
     (e) All internal costs relating to any marketing activities of the HSA
Product Line shall be borne by Emdeon. Emdeon will only use marketing materials,
brochures, etc. approved in advance by WebMD in connection with its sales
activities. Except for any fees that may be payable to Emdeon pursuant to
Section 3 below, WebMD shall retain all proceeds from any sales of the HSA
Product Line by Emdeon hereunder and Emdeon shall not be entitled to any fees,
commissions or other compensation related thereto.
     (f) WebMD will enter into relationships directly with the Clients for sales
of the HSA Product Line made by Emdeon under this Agreement, and shall have
final approval of all terms (so long as such terms don’t bind Emdeon). Emdeon
shall have no authority to act on behalf of, or bind, WebMD in connection with
its activities hereunder, and will not hold itself out as authorized to do so.
WebMD will not be obligated to accept any sales delivered by the Emdeon
hereunder for the HSA Product Line. WebMD may direct Emdeon to cease particular
sales activities or solicitations of customer(s) at any time. Any warranties
made by WebMD regarding the HSA Product Line will be made directly to the
Clients and will be the sole responsibility of WebMD.

2



--------------------------------------------------------------------------------



 



     (e) WebMD hereby grants to Emdeon, and Emdeon hereby accepts from WebMD, a
non-exclusive, limited, non-transferable, right to market and promote the HSA
Product Line to its Clients during the Term, solely for the purposes set forth
in this Agreement and in accordance with this Agreement (with no right to
sublicense). Emdeon acknowledges and agrees that this Agreement does not grant
to Emdeon exclusive rights with respect to the HSA Product Line, and that
nothing in this Agreement shall prohibit or restrict WebMD from engaging in any
activities of the type covered by this Agreement or any other activities, either
by itself or through other relationships. Emdeon shall not reverse engineer,
reformat, copy, recast, disassemble or decompile the HSA Product Line. All
rights not expressly granted to Emdeon hereunder are hereby reserved to WebMD.
     (f) The parties agree that a violation by Emdeon of its obligations under
this Section 1 may be difficult to ascertain and accordingly, the parties agree
that WebMD shall be entitled to injunctive or other similar relief.
          SECTION 2. Ownership
     (a) As between WebMD and Emdeon, the HSA Product Line and all worldwide
intellectual property rights that are embodied in, related to, or represented
by, the HSA Product Line (and all portions thereof) are, and at all times will
be, the sole and exclusive property of WebMD. All materials prepared by Emdeon
relating to the HSA Product Line, or any portion thereof, or to WebMD shall
include appropriate proprietary rights notices of WebMD.
     (b) Subject to the terms and conditions of this Agreement, each party
hereby grants to the other a non-exclusive worldwide right and license to use
the trade names, trademarks, logos and service marks owned by the other (and/or
its suppliers, subsidiaries or affiliates, as applicable) (the “Marks”) in the
form provided by such party to the other party solely for use in marketing
activities and solely to the extent necessary to perform its obligations under
this Agreement. Title to and ownership of a party’s Marks shall remain entirely
with the respective party, and use of a party’s Marks shall be in conformance
with applicable trademark usage policies established by such party and provided
to the other from time to time. The licenses to the Marks granted hereunder
shall automatically and immediately terminate upon the expiration or termination
of this Agreement.
          SECTION 3. Fees and Payment
     (a) Subject to the terms and conditions of this Agreement, beginning on the
Effective Date of this Agreement, WebMD shall pay Emdeon a 10% commission on the
Net Sales of products within the HSA Product Line that are made by Emdeon to its
Clients as provided in this Agreement. Payments due hereunder are exclusive of
any applicable taxes. “Net Sales” shall mean revenue obtained from the sale or
license of the HSA Product Line by WebMD after deduction from gross sales for
credits, returns, allowances and other customary discounts but does not include
bad debts. Any commissions paid on Net Sales that are subsequently refunded or
rebated for any reason shall be due and payable to WebMD, and WebMD may deduct
any such amounts from any current or future commissions payable to

3



--------------------------------------------------------------------------------



 



Emdeon. Commission payments will be made quarterly within thirty (30) days
following the end of each quarter. Interest shall be payable on all late
payments in the amount of 1% per month until paid.
          SECTION 4. Term; Termination
          (a) Initial Term. The term of this Agreement shall commence on
Effective Date and shall remain in effect for a period of five (5) years from
the Effective Date, unless sooner terminated in accordance with the provisions
hereof.
          (b) Termination for breach. In the event either party materially
breaches this Agreement and fails to cure such breach within ninety (90) days
following receipt of written notice concerning the breach, the other party may
terminate this Agreement. Notwithstanding the foregoing, if Emdeon alleges a
breach by WebMD of this Agreement and WebMD disputes such allegations of breach,
the provisions of this Agreement shall remain in effect until such dispute is
resolved by the parties or by a determination through arbitration as provided in
Section 10, without prejudice to all remedies available to WebMD.
          (c ) Termination by WebMD. At any time during the term of this
Agreement, WebMD may, in its sole discretion and with or without cause,
terminate the Agreement, upon at least ninety (90) days advance written notice
to Emdeon.
          (d) Upon termination, Emdeon shall be compensated for all payments due
under Section 3 of this Agreement through such date of termination, and for
commissions on sales completed prior to termination, but provided after
termination, but in no event longer than one (1) year after termination of this
Agreement.
Section 5. Confidential Information
          (a) “Confidential Information” means any confidential, trade secret or
other proprietary information disclosed by one party to the other under or in
connection with this Agreement, except for information that: (i) is already
known to the receiving party without an obligation of confidentiality at the
time received from the disclosing party, (ii) is developed by the receiving
party independent of the other party’s Confidential Information; (iii) is
obtained from a source other than the disclosing party not known to be subject
to an obligation of confidentiality and without breach of this Agreement;
(iv) is in the public domain when received, or thereafter enters the public
domain through no fault of the receiving party; (v) is lawfully required to be
disclosed to any governmental agency or is otherwise required to be disclosed by
law, provided that, before making such disclosure, the receiving party shall
give the disclosing party an adequate opportunity to interpose an objection or
take action to assure confidential handling of such Confidential Information.
WebMD acknowledges that Emdeon’s customer list is the Confidential Information
of Emdeon and shall be used by WebMD Health as provided by the terms of this
Agreement.
          (b) The receiving party shall: (i) not disclose the Confidential
Information to any third party, other than its employees, agents or independent
contractors who are bound, in writing, by similar confidentiality obligations
and who have a need to know such Confidential

4



--------------------------------------------------------------------------------



 



Information, (ii) not use the Confidential Information in any fashion except for
purposes of performing this Agreement, and (iii) take steps consistent with its
protection of its own confidential and proprietary information (but in no event
exercise less than reasonable care) to prevent unauthorized disclosure of the
Confidential Information.
          (c) In the performance of this Agreement, Emdeon and WebMD and their
employees, subcontractors, and other agents may have access to certain
Confidential Information of each other’s respective clients referred to as
“Individual Information.” Individual Information includes, but is not limited
to, information which, in coded or uncoded format, in whole or in part, relates
to patient records or any patient identifiable information, dependents or
physicians, including, without limitation, their respective names, addresses,
zip codes, social security numbers, drug or medical claims data, or other
personal data. Confidential Information also includes Individual Information.
          (d) Subject to this Agreement and to applicable law, upon the
termination or expiration of this Agreement, the parties shall promptly return
or destroy all Confidential Information of the other and not retain any copies
of the Confidential Information of the other party.
          Section 6. Cooperation. During the term of this Agreement and for a
period of three (3) years after termination for any reason, and no more than one
(1) time in each calendar year, each party shall have the right upon prior
notice to inspect any books, records and files maintained by the other party
relating to services under this Agreement as they relate to payment of
commissions, and as they relate to the confidentiality provisions of Section 5
above. Neither party shall destroy or permit the destruction of (without first
having offered to deliver to the other party) any such books, records and files
for the time period during which they would be required to retain such books,
records or files by applicable law. Emdeon and WebMD shall cooperate with one
another in a timely manner in any administrative or judicial proceeding
involving any matter affecting the potential liability of either Emdeon or WebMD
hereunder or with respect to any governmental authority. Such cooperation shall
include, without limitation, making available to the other party, during normal
business hours, all books, records and information, officers and employees
(without substantial interruption of employment) necessary or useful in
connection with any inquiry, audit, investigation or dispute, any litigation or
any other matter requiring any such books, records, information, officers or
employees for any reasonable business purpose. The party requesting or otherwise
entitled to any books, records, information, officers, or employees pursuant to
this Section shall bear all reasonable out-of-pocket costs and expenses (except
reimbursement of salaries, employee benefits and general overhead) incurred in
connection with providing such books, records, information, officers or
employees. The parties will develop mutually acceptable reporting of activities
under this Agreement.
          SECTION 7. Disclaimers
          (a) in no event shall WebMD or its suppliers or licensors be liable
under any theory of liability, however arising, for any costs of cover or

5



--------------------------------------------------------------------------------



 



for indirect, special, incidental, or consequential damages of any kind arising
out of this agreement, even if emdeon has been advised of the possibility of
such damages.
          (b) except in connection with its indemnification or commission
obligations hereunder, WebMD’s aggregate liability for all damages, losses and
causes of action in any way related to this Agreement, whether in contract, tort
(including negligence) or otherwise, either jointly or severally, shall not
exceed one million dollars ($1,000,000). This section reflects an allocation of
risk between the parties, is not a penalty, and shall be exclusive. This section
shall apply despite any failure of essential purpose of any limited warranty or
remedy.
          (c) WEBMD REPRESENTS THAT THE HSA PRODUCTS PROVIDED TO EMDEON PURSUANT
TO THIS AGREEMENT SHALL COMFORM TO THE SPECIFICATIONS PROVIDED BY WEBMD WITH
SUCH PRODUCTS. EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, WEBMD MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED (A) REGARDING THE USEFULNESS,
ACCURACY, COMPLETENESS, FEASIBILITY, RELIABILITY OR EFFECTIVENESS OF SUCH
PRODUCTS; OR (B) THE AMOUNT OF SALES THAT MAY BE GENERATED FROM SUCH PRODUCTS.
WITHOUT LIMITING THE FOREGOING, WEBMD MAKES NO REPRESENTATIONS THAT USE OF SUCH
PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE. THE EXPRESS WARRANTIES IN SECTION
7(c) ARE IN LIEU OF ALL OTHER WARRANTIES BETWEEN THE PARTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT,
AND SUCH WARRANTIES ARE HEREBY DISCLAIMED.
SECTION 8. Indemnity.
     (a) WebMD will indemnify, defend and hold harmless, at its own expense, any
claims, suits, losses, damages, liabilities, costs, expenses and actions against
Emdeon brought by a third party that relates to, or arises out of (i) any HSA
Product provided by WebMD or WebMD’s sales, marketing or other activities with
respect to any HSA Product, and (ii) to the extent that the action is based upon
a claim that any product in the HSA Product Line, when used in accordance with
this Agreement, infringe any proprietary right of any third party, and WebMD
will pay those costs and damages finally awarded against Emdeon (including
reasonable attorneys’ fees) in any such action that are specifically
attributable to such claim or those costs and damages agreed to in a monetary
settlement of such action; provided, however, that WebMD shall have no
obligation pursuant to the foregoing indemnification provision to the extent
that any claim is based on or related to (a) any use of such products in
violation of this Agreement, or (b) any use of such products in conjunction with
any product, service, data, hardware or software not expressly contemplated to
be used in conjunction with such products. If Emdeon’s use is enjoined by reason
of an infringement claim, WebMD’s sole obligation shall be to either (i) procure
the right for Emdeon to continue using such product, (ii) replace or modify the

6



--------------------------------------------------------------------------------



 



components of such product subject to the infringement claim with non-infringing
components of substantially equivalent functionality, or (c) if neither of the
above are available, to refund to Emdeon the commissions paid for access to such
product. The foregoing states the entire liability of WebMD with respect to any
infringement claims and Emdeon hereby expressly waives any other such
liabilities.
          Section 9. Insurance. Each party will maintain in effect during the
term of this Agreement, insurance with at least the following limits:

  •   Workman’s Compensation with at least statutory limits;     •   Employer’s
Liability Insurance with limits of not less than statutory limits (except in
states in which there are no statutory limits for Employer’s Liability
Insurance, then with limits of not less than $1,000,000 each accident,
$1,000,000 disease per each employee, and $1,000,000 disease policy limit);    
•   Commercial General Liability Insurance (including, broad form contractual
liability coverage for it’s obligations under this Agreement) with limits of not
less than:

         
—
  Bodily Injury   $1,000,000 per occurrence, and
 
      $2,000,000 in the aggregate, and
 
       
—
  Property Damage   $1,000,000 per occurrence, and
 
      $1,000,000 in the aggregate; and

  •   Excess/Umbrella Liability with limits of not less than $3,000,000 per
occurrence and $3,000,000 in the aggregate.

          The aggregate minimum limits set forth above are per policy; provided
however, that each policy shall not have a term longer than eighteen
(18) months. Each party agrees to provide the other with a Certificate of
Insurance evidencing the coverage required in this Section upon the other’s
written request. All such policies and certificates of insurance shall also
require that the insurer give the other party not less than thirty (30) calendar
days’ advance written notice of any cancellation in insurance coverage Each
party must also provide the other with thirty (30) calendar days’ prior written
notice of any non-renewal of the insurance coverage, cancellation of any
insurance coverage, material change in the insurance policies, and/or reduction
in limits.
          SECTION 10. Miscellaneous.
     (a) Existing Third Party Agreements. Nothing in this Agreement is intended
to require either party to terminate existing contractual relationships with any
third party, and such agreements shall remain in effect on the terms and
conditions in existence as of the Effective Date of this Agreement.
     (b) Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of the Agreement was not performed in
accordance with the

7



--------------------------------------------------------------------------------



 



terms hereof and that the parties hereto shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or in
equity.
     (c) Amendments and Waivers. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by WebMD and Emdeon or, in the case of a waiver, by
the party or parties against whom the waiver is to be effective.
     (d) No waiver. No failure or delay by any party in exercising any right,
power or privilege hereunder (other than a failure or delay beyond a period of
time specified herein) shall operate as a waiver thereof and no single or
partial exercise thereof shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.
     (e) Notice Generally. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified by notice given in
accordance with this Section 10(e)):
If to Emdeon:
Emdeon Corporation
Emdeon Practice Services, Inc.
699 River Drive Center 2,
Elmwood Park, NJ 07407
Attn: General Counsel
If WebMD:
WebMD Health Corp.
111 Eighth Avenue
New York, NY 10011
Attn: General Counsel
or at such other address as may be substituted by notice given as herein
provided.
          (f) Successors and Assigns. Successors and Assigns. The obligations of
Emdeon in this Agreement shall apply to its subsidiary, Envoy Corporation No
party shall assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other parties. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto as hereinafter provided. In addition, in the event
of any sale, transfer, change of control or other disposition, restructuring or
reorganization of Envoy Corporation or its business (including by way of stock
sale, by sale of all or substantially all its assets or by any other means or
manner or structure) to a third party, such subsidiary and its business shall
continue to be subject to the obligations applicable to its business under this
Agreement. The Agreement shall remain in effect in accordance with its

8



--------------------------------------------------------------------------------



 



terms regardless of the percentage ownership, if any, that Emdeon holds of
WebMD, and regardless of any sale, transfer, change of control or other
disposition, restructuring or reorganization of Emdeon Corporation or WebMD, or
either business thereof (including by way of stock sale, by sale of all or
substantially all its assets or by any other means or manner or structure).
     (g) No Third Party Beneficiaries. No person other than the parties hereto
and their successors and permitted assigns are intended or shall be deemed to be
a beneficiary of this Agreement.
     (h) Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
     (I) Governing Law; Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
          (i) In an effort to resolve informally and amicably any claim or
controversy arising out of or related to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, each party shall
notify the other of any difference or dispute hereunder that requires
resolution. Emdeon and WebMD shall each designate an executive officer to
investigate, discuss and seek to settle the matter between them. If the two are
unable to settle the matter within 30 days after such notification, or such
longer time period as they shall agree upon, either party may initiate final and
binding arbitration, in accordance with Paragraph (ii) of this Section 10(I) to
resolve such matter, which the parties agree is the sole and exclusive procedure
for any such dispute, except as otherwise provided therein. All offers,
promises, negotiations, conduct and/or statements, whether oral or written, made
in the course of the settlement discussions contemplated by this Paragraph
(i) by any of the parties, their agents, employees, experts and/or attorneys
are, and shall be deemed, confidential, and made executed and delivered solely
for the purposes of settlement or compromise, and inadmissible for any purpose,
including, without limitation, impeachment, in any arbitration or other
proceeding involving the parties or any third parties, or in any court or forum
whatsoever, provided however that the use of a statement or information as
contemplated in a settlement under this Paragraph (i) that would be admissible
or discoverable shall not be rendered inadmissible or non-discoverable solely as
a result of such use.
          (ii) The following process shall be followed if, and after, the
informal procedures in Paragraph (i) above do not result in a resolution of the
matter. Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
agreement to arbitrate (collectively, a “Claim”), shall be determined by binding
arbitration in New York, New York before three arbitrators. The arbitration
shall be administered (including selection of the arbitrators) by JAMS
(www.jamsadr.com) pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction
permitted under the terms of this Section 10(I). In the event of any Claim under
this Agreement or the enforcement of any

9



--------------------------------------------------------------------------------



 



right under this Agreement by either party, regardless of whether WebMD or
Emdeon prevails, Emdeon hereby agrees that Emdeon shall be responsible for all
its own and all of WebMD’s costs and expenses relating thereto, including the
reasonable attorneys fees and expenses of Emdeon’s attorneys and other
professionals it may retain and the reasonable fees and expenses of WebMD’s
attorneys and other professionals that WebMD retains. In addition, the
arbitrators will have authority to award special, punitive, exemplary,
consequential, incidental or indirect losses or damages and authority to award a
party, subject to the foregoing sentence regarding Emdeon’s obligation for fees,
costs and expenses, regardless of the prevailing party. The parties hereby agree
to submit to the exclusive personal and subject matter jurisdiction and to the
venue of the Supreme Court of the State of New York, County of New York, for all
purposes associated with this Agreement, including the agreement to arbitrate,
enforcing the agreement to arbitrate, and seeking provisional relief pending
award and entering judgment upon the award. Nothing contained in this Section
shall preclude the arbitrators from granting, where appropriate, injunctive or
other provisional relief pending a final award. Notwithstanding the provisions
of Section 10, either party may pursue any provisional remedy (including but
limited to preliminary injunctive relief) to either restrain or mandate certain
conduct in the courts designated in this Section. The parties shall have the
right to obtain such provisional injunctive relief from a court of law
designated in this Section pending the determination and award in the
arbitration proceeding. In the event that WebMD seeks provisional injunctive
relief pursuant to this section from the court designated herein, then Emdeon
agrees that it may not request nor may the court require any bond or other
security to be posted by WebMD to secure the requested injunctive relief,
provided that Emdeon retains any rights it may have to oppose the injunctive
relief on any other grounds. If JAMS is no longer available or is unwilling to
accept the designation provided hereunder, the parties shall mutually agree upon
a substitute professional neutral administrator to replace JAMS.
     (j) Severability. If any term or other provision of this Agreement is held
to be invalid, illegal or incapable of being enforced by any rule of law, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
     (k) Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.
     (l) Independent Contractors. The parties hereto are independent contractors
engaged in the operation of their own respective business. Neither party is, or
is to be considered as, the agent or employee of the other for any purpose
whatsoever. Neither party has the authority to enter into contracts or assume
any obligations for the other party or make any warranties or representations on
behalf of the other party. Nothing in this agreement shall be construed to
establish a relationship or joint venturers between the parties.

10



--------------------------------------------------------------------------------



 



     (m) Cumulative Remedies. The rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy by any party shall not
preclude or waive its right to use any or all other remedies. Said rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.
     (n) Construction. Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            EMDEON CORPORATION
      By:   /s/ Kevin M. Cameron         Name:   Kevin M. Cameron       
Title:   Chief Executive Officer        ENVOY CORPORATION
      By:   /s/ Michael Glick         Name:   Michael Glick        Title:  
Senior Vice President        WEBMD HEALTH CORP.
      By:   /s/ Wayne T. Gattinella         Name:   Wayne T. Gattinella       
Title:   Chief Executive Officer     

12